September 20, 2011EDGARUnited States Securities andExchange Commissiontreet, N.E.Washington, D.C. 20549 Re: Form N-CSR John Hancock Preferred Income Fund III (the “Registrant”) File No. 811-21287 Ladies and Gentlemen: Enclosed herewith for filing pursuant to the Investment Company Act of 1940 and the Securities Exchange Act of 1934 is the Registrant’s Form N-CSR filing for the period ending July 31, 2011. If you have any questions or comments regarding this filing, please contact the undersigned at (617) 663-4497. Sincerely, /s/ Salvatore Schiavone Salvatore Schiavone Treasurer
